Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 1 of 7 PageID #: 169



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------      X
                                                                           :
EXPRESS FREIGHT SYSTEMS INC.                                               :
                                                                           :         20-cv-186 (ARR) (VMS)
                           Plaintiffs,                                     :
                                                                           :         OPINION & ORDER
         -against-                                                         :
                                                                           :         NOT FOR ELECTRONIC
YMB ENTERPRISES INC.                                                       :         OR PRINT PUBLICATION
                                                                           :
                           Defendant.                                      :
                                                                           :
---------------------------------------------------------------------      :
                                                                           X
ROSS, United States District Judge:

         Plaintiff Express Freight Systems Inc. (“Express Freight”) brings this diversity action

asserting a single claim of breach of contract against defendant YMB Enterprises Inc. (“YMB”).1

Express Freight alleges that YMB violated the terms of their contract by soliciting business from

and revealing confidential information to Express Freight’s customer Furmano Foods

(“Furmano”). YMB moves to dismiss the action for failure to state a claim and for lack of

jurisdiction because of an alleged defect in service. For the reasons described below, I deny YMB’s

motion.

                                               BACKGROUND

         Plaintiff Express Freight Systems is a broker that arranges for trucking companies to

transport freight for its customers. Compl. ¶ 1. Defendant YMB Enterprises Inc. is a trucking

company that provides for the transportation of freight. Id. ¶ 2. On July 26, 2018, the parties entered




1
 Express Freight’s original complaint included ten causes of action. See Compl., ECF No. 1. On February 12, 2020
Express Freight voluntarily dismissed causes of action Two through Ten, leaving only a single claim for breach of
contract. Notice of Voluntary Dismissal, ECF No. 37. While the original complaint included claims against Joel
Mendlovic, all causes of action relating to Mendlovic have been dismissed. See Pl.’s Mem. of Law in Opp. to Def.’s
Mot. to Dismiss 13, ECF No. 43-9. Thus, Mendlovic is dismissed from this action.

                                                         1
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 2 of 7 PageID #: 170



into a written contract stating that YMB would transport freight for various Express Freight

customers. Id. ¶ 5; see also Motor Carrier Transportation Contract (“Contract”) Def.’s Mot. to

Dismiss Ex. A, ECF No. 43-3.

       The portions of the Contract relevant to this action are paragraphs 11 and 13. Paragraph 11

states the following:

       CARRIER agrees to support and protect BROKER’S effort in performance of this
       agreement by refraining from ANY direct contact or solicitation of BROKER’S customers.
       During the term of this agreement and for a period of 2 years from the time of termination
       of this agreement, CARRIER[] shall not directly or indirectly solicit or do business of a
       transportation or warehouse nature with any of BROKER’S customers who are serviced
       by CARRIER as a result of this agreement unless otherwise agreed to in writing. If carrier
       breaches this agreement and customer tenders freight to CARRIER directly, the BROKER
       is then entitled to a commission from the CARRIER of 25% of the transportation revenue
       received on the movement of the traffic and to any damages that may be incurred. The
       CARRIER shall also refrain from any direct contact or solicitation of any carriers that
       BROKER may use if and when the BROKER moves freight for CARRIER.

Contract ¶ 11.

       Paragraph 13 states the following:

       CARRIER agrees that BROKER’S compensation hereunder for its services is
       confidential and need[s] to be disclosed to CARRIER. Carrier further agrees that it will not
       reveal to anyone the terms of this agreement, the pricing of transportation services, or any
       other details of the business conducted between CARRIER and BROKER.

Contract ¶ 13.

       Express Freight alleges that YMB violated these two contract provisions in its dealings

with Furmano Foods, a company located in Northumberland, Pennsylvania. Compl. ¶¶ 9–13.

Furmano had been Express Freight’s customer since 2013, and Express Freight averaged $15,000

in monthly sales through its work for Furmano. Id. ¶ 10. In July 2018, Express Freight arranged

for YMB to transport a load of freight originating with Furmano Foods. Id. ¶ 9. Express Freight

alleges that “[d]uring the course of transporting freight for Furmano on a job brokered by Plaintiff,

Defendant solicited Furmano using Plaintiff’s confidential and proprietary pricing structure to

                                                 2
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 3 of 7 PageID #: 171



undercut Plaintiff and steal Furmano away from Plaintiff.” Id. ¶ 11. Express Freight further claims

that as a result of this action by YMB, it has lost almost all of its business with Furmano. Id. ¶ 13.

                                   PROCEDURAL HISTORY

        Plaintiff filed this action in the District of New Jersey. See Compl. The complaint and

summons were served on Joel Mendlovic, the owner of YMB, on May 9, 2019 at 1:42 p.m. at the

address 563 Flushing Ave., Brooklyn, New York, 11206. Return of Service, ECF No. 43-7; Compl.

¶ 3. Defendant moved to have the case dismissed or transferred. Def.’s Mot. to Dismiss or to

Change Venue, ECF No. 15. The case was then transferred to the Eastern District of New York.

Case Transfer, ECF No. 29. After defendants filed a pre-motion conference letter on an anticipated

motion to dismiss, Letter Mot. for Pre-Mot. Conf., ECF No. 36, plaintiff withdrew the majority of

its claims, leaving a single cause of action for breach of contract, Notice of Voluntary Dismissal.

Defendants proceeded with their motion to dismiss for failure to state a claim and for lack of

jurisdiction due to defective service of process. See Def,’s Mot. to Dismiss, ECF No. 43.

                                          DISCUSSION

   I.      Jurisdiction

        I first address YMB’s procedural claim that it was not properly served and thus this court

does not have personal jurisdiction over YMB. See Def.’s Mem. in Supp. of Def.’s Mot. (“Def.’s

Br.”) 7–10, ECF No. 43-8. YMB was served on May 9, 2019 at 1:42 p.m. through service on Joel

Mendlovic, an authorized agent, at the address 563 Flushing Ave., Brooklyn, New York, 11206.

Return of Service. YMB contends that this service was not in compliance with New York

procedural law primarily because the summons was not sent to defendant by mail. See Def.’s Br.

8 (citing N.Y. C.P.L.R. 308(b)). However, this service was in compliance with New Jersey law,

which does not require the summons to be mailed. N.J. Court Rules, R. 4:4-4. Federal Rule of



                                                  3
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 4 of 7 PageID #: 172



Civil Procedure 4(e) allows for service in accordance with state law “in the state where the district

court is located or where service is made.” Fed. R. Civ. P. 4(e)(1). This case was brought in New

Jersey. Thus, compliance with the New Jersey service requirements is sufficient, and compliance

with the mailing requirement of New York CPLR 308(b) is not relevant.

         YMB further argues that 563 Flushing Ave. was not a proper site for service because it is

not the corporation’s registered place of business. Def.’s Br. 9. While New Jersey gives the option

of service at a corporation’s registered place of business, it does not require service at the

corporation’s registered place of business, as long as the summons is served upon an authorized

agent of the corporation. See N.J. Court Rules, R. 4:4-4(a)(6). Thus, service of process was in

compliance with the law in this respect as well.

         As I see no defect in the service of process, dismissal on jurisdictional grounds is not

warranted.

   II.       Failure to State a Claim

         Next, I turn to YMB’s substantive claim that Express Freight has failed to state a claim for

breach of contract. This claim is also without merit.

         On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court must

accept all factual allegations in the complaint as true and must draw all reasonable inferences in

favor of the non-moving party. Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106,

113 (2d Cir. 2013) (citing Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009)). Thus, in

deciding defendant’s motion to dismiss, the court must accept the facts alleged in plaintiff’s

complaint as true. The complaint’s allegations “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Only “a plausible claim

for relief survives a motion to dismiss.” LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570 F.3d 471,



                                                   4
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 5 of 7 PageID #: 173



476 (2d Cir. 2009) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Courts “are not bound to

accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555)).

       A breach of contract claim under New York law requires (1) the existence of a contract,

(2) performance of the contract by one party, (3) breach by the other party, and (4) damages

suffered as a result of the breach. See, e.g., Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr.

Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004)). The complaint plausibly alleges each of these

elements.

       First, the complaint alleges, and the parties agree to, the existence of a contract. Compl. ¶

5; see also Contract. Second, the complaint states that Express freight performed on the contract

by arranging for YMB to transport freight for Furmano. Compl. ¶ 9. Third, the complaint alleges

a breach as to paragraph 11 of the Contract because defendant solicited Furmano, an Express

Freight customer, and paragraph 13, because defendant disclosed confidential information to

Furmano. Id. ¶ 11. Finally, Express Freight claims it suffered damages because it lost business

with Furmano as a result of the breach. Id. ¶ 13.

       YMB’s primary argument in its motion to dismiss appears to be that it did not breach its

contract with Express Freight because Furmano was YMB’s customer before it was Express

Freight’s customer. To advance this argument, YMB has put forward evidence seeking to

contradict the facts alleged in the complaint. See Def.’s Br. Ex. B, ECF No. 43-4. YMB is welcome

to introduce this evidence and make this argument on a motion for summary judgment or at trial,

but not on a motion to dismiss. See Def.’s Br. 3 (“In considering a motion to dismiss for failure to

state a claim pursuant to Rule 12(b)(6), a district court may consider the facts alleged in the

complaint, documents attached to the complaint as exhibits, and documents incorporated by



                                                    5
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 6 of 7 PageID #: 174



reference in the complaint.” (quoting DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.

2010)).

          Furthermore, looking at the plain language of the Contract, it is not clear that Express

Freight customers who are also YMB customers would be exempt from paragraphs 11 and 13. See

Contract ¶ 11 (stating that the defendant agrees to “refrain[] from ANY direct contact solicitation

of [plaintiff’s] customers,” without commenting on how this rule applies to businesses that are

customers of both entities); id. ¶ 13 (“[Defendant] further agrees that it will not reveal to anyone

the terms of this agreement, the pricing of transportation services, or any other details of the

business conducted[.]”) (emphasis added). However, I do not rule on this matter of contract

interpretation at this time.

          Defendant also argues that the complaint is deficient because plaintiff did not attach the

agreements it brokered with its customers to its complaint. Def.’s Br. 3–5. Defendant believes that

without attaching such contracts to the complaint, plaintiff’s claim cannot be plausible. Id. I

disagree. Express Freight’s claim concerns a contract between Express Freight and YMB. To the

degree any other contracts are relevant to the issues in this case, they may be produced in

discovery, but need not be attached to the complaint.

          I must assume the truth of facts stated in the complaint, as long as they are plausible and

stated with sufficient specificity. The complaint here does not just offer a legal conclusion that

YMB breached the Contract—it alleges specific actions by YMB that breached the contract. See

Compl. ¶ 11. This is enough to survive a motion to dismiss.

                                           CONCLUSION

          For the reasons described above, defendant’s motion is denied.




                                                   6
Case 1:20-cv-00186-ARR-LB Document 45 Filed 04/20/20 Page 7 of 7 PageID #: 175



SO ORDERED.

                                          ____/s/_______________________
                                          Allyne R. Ross
                                          United States District Judge
   Dated:   April 20, 2020
            Brooklyn, New York




                                      7
